DETAILED ACTION
	In application filed on 11/05/2018, Claims 1-14 and 21-25 are pending. Claims Claims 1-14 and 21-25 are considered in the current office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
No information disclosure statement (IDS) submitted. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/07/2021 has been entered.

Response to Arguments
Applicant’s arguments, see Page 6, filed on 12/07/2021, with respect to the 35 U.S.C. §102 rejections on Claims 1-2, 4-6, 9, 11-14, 21-23 and 25 have been fully considered and are persuasive. 

["…Applicant respectfully submits that Misono fails to disclose first and second nonconcentric masses that rotate about a same motor shaft, as recited in independent Claim 1.
As shown in Fig. 22 above, Misono discloses that vibration inducing units (2202) are placed on opposing sides of a stirring device base (2208). As such, Misono 's vibration inducing units (2202) cannot rotate about a same motor shaft and instead operate independently while vibrating at essentially the same frequency. (See Misono, par. [0170]). For at least this reason, independent Claim 1 and dependent Claims 2, 4 to 6, 9, and 21 are patentable over Misono...".
…Independent Claim 11 includes similar features as independent Claim 1. Claim 11 recites, for example, a first nonconcentric mass coupled to a first assembly, a motor configured to rotate the first nonconcentric mass about a shaft creating a first imbalance during rotation that causes a stirrer to move in a first circular pattern and a second nonconcentric mass coupled to the first assembly, the motor configured to rotate the second nonconcentric mass about the same shaft creating a second imbalance during rotation that causes the stirrer to move in a second circular pattern, the second circular pattern having a smaller radius than the first circular pattern.
Applicant submits that independent Claim 11 and dependent Claims 12 to 14, 22, 23, and 25 are patentable over Misono for the same reasons as independent Claim 1…].
Applicant’s arguments with respect to independent Claims 1 and 11 has been considered and are persuasive.

Applicant argues: 
["…Claims 3, 7, 8, and 10 depend from independent Claim 1, while Claim 24
depends from independent Claim 11. Ootani and LaChance fail to disclose the above highlighted features of independent Claims 1 and 11. Claims 3, 7, 8, 10, and 24 are patentable for the reasons discussed above in connection with Claims 1 and 11, and for the additional features recited in these claims.]
Applicant’s arguments with respect to independent Claims 3, 7, 8, 10 and 24 has been considered and are persuasive.

Reasons for Allowance
Claims 1-14 and 21-25 are allowed. 

The following is an examiner's statement of reasons for allowance:

Claims 1-14 and 21-25 are considered allowable since when reading the claims in light of the specification, as per MPEP 2111.01, none of the references of record alone or in combination disclose or suggest the limitations found within the independent claim 1 as a whole disclose the combination of steps of independent Claims 1 and 11 limitations. 


a base assembly [Embodiment of the liquid handling system, pipette assembly, stirring module assembly and motor assembly; Abstract, Para 0042, 0135, 0193, 0197, 0204, 0304] including a pipette assembly [Abstract, ‘liquid handing system’; Para 0042, ‘8-channel pipette’; Para 0193, ‘liquid pipetting assembly’] and a motor assembly [Abstract, ‘stirring module assembly’; Para 0197, 0204, ‘stirring module assembly is comprised of four vibration inducing units, 96 vibration transmission interfaces and a stirring module base plate; Para 0042, ‘a 8-channel stirrer module’; Para 0304, ‘motor shaft’; Para 0135, ‘As the motor of the vibration inducing unit’] having a motor [Para 0170, ‘vibration inducing units 2202 are disk shaped vibrator motors, also referred to as coin motors; Para 0173, 0261;  Para 0304, ‘motor shaft’; Para 0135, ‘As the motor of the vibration inducing unit’; Para 0281, ‘The magnet drive unit 5416 includes a motor 5502; motor drive gear 5504 that is attached to the motor shaft 5506; a magnet drive housing 5508 encloses a rotatable magnet  drive shaft 5510 having a distal portion 5512 and a proximal portion 5514, and at least two sets of bearings 5516 that support the rotatable magnet drive shaft 5510 within the magnet drive housing 5508’; Para 0289] and a shaft (Para 0281, referred to as motor shaft). 
a pneumatic source [Para 0193, ‘electrical and mechanical components that can direct or withdraw a necessary volume of air’; Para 0018, ‘having a plunger’; Claim 2];
a pipette [Para 0018, ‘hand held pipette’; Para 0163, 0219, Claim 2; Para 0193, ‘pipetting mechanism’;  Para 0121, ‘probe tips, such as pipette tips or pin probes] Please see MPEP 2114(II) for further details.
a first nonconcentric mass [Para 0197, ‘two vibration inducing units’; Para 0304,  ‘vibration inducing unit" refers to an eccentric rotating mass motor, also known as a pager motor or vibration motor; Para 0135; Para 0239, ‘vibration inducing unit 918 utilizes a rotating eccentric mass 920, such that, when rotated the off centered mass 
a second nonconcentric mass [Para 0197, ‘ any of the two vibration inducing units’; Para 0304,  ‘vibration inducing unit" refers to an eccentric rotating mass motor, also known as a pager motor or vibration motor; Para 0135; Para 0239, ‘vibration inducing unit 918 utilizes a rotating eccentric mass 920, such that, when rotated the off centered mass provides an orbital motion’] coupled to the motor assembly [Abstract, ‘stirring module assembly’; Para 0197, 0204, ‘stirring module assembly is comprised of four vibration inducing units, 96 vibration transmission interfaces and a stirring module base plate; Para 0042, ‘a 8-channel stirrer module’; Para 0170, ‘vibration inducing units 2202 are disk shaped vibrator motors, also referred to as coin motors; Para 0173, 0261; 
a control unit [ Abstract, ‘control for the vibration inducing unit’; Para 0018, 0021, 0121] electronically coupled to the motor [Para 0135, ‘motor of the vibration stirring unit’; Para 0170, ‘The vibration inducing units 2202 receive power via the power connections 2204, which are connected to the power source (not shown) and control unit (not shown) located in the body of the eight channel pipette’; Para 0172-0173, 0192, 0239] and configured to rotate the first nonconcentric mass and the second nonconcentric mass using the motor while the pipette is located within the cuvette so as to mix the fluid and/or paramagnetic particles within the cuvette [ Para 0202]. The limitation “to rotate the first nonconcentric mass and the second nonconcentric mass using the motor while the pipette is located within the cuvette so as to mix the fluid and/or paramagnetic particles within the cuvette” is interpreted as a method of intended use given patentable weight to the extent of effecting the initiation of the stirring process when the controller of the automated liquid handling system (not shown) activates the plurality vibration inducing unit 8408 [Para 0202,0204, 0199, 0197, 0173, 0170] which vibrates. The vibrations are transmitted to the stirring module base plate 8404 which in tum transmits the vibrations to the vibration transmission interface 8406 on through to the distal end of the pipette tips 8410, which are immersed in the solutions in the respective wells of the 
However, Misono [US20140099240A1] does not teach or fairly suggests the combination and steps of the limitation:
the motor configured to rotate the second nonconcentric mass about the same shaft creating a second imbalance during rotation that causes the pipette to move in a second mixing motion that has a smaller degree of movement than the first mixing motion; 
Also, regarding Claim 11, the closest prior art, Misono [US20140099240A1] teaches the mixing device [Abstract] for an immunochemistry system comprising:
a base assembly [Embodiment of the liquid handling system, pipette assembly , stirring module assembly and motor assembly; Abstract, Para 0042, 0135, 0193, 0197, 0204, 0304]  including a first assembly [Abstract, ‘liquid handing system’; Para 0042, ‘8-channel pipette’; Para 0193, ‘liquid pipetting assembly’] and a second assembly [Abstract, ‘stirring module assembly’; Para 0197, 0204, ‘stirring module assembly is comprised of four vibration inducing units, 96 vibration transmission interfaces and a stirring module base plate; Para 0042, ‘a 8-channel stirrer module’; Para 0304, ‘motor shaft’; Para 0135, ‘As the motor of the vibration inducing unit’] having a motor[Para 0170, ‘vibration inducing units 2202 are disk shaped vibrator motors, also referred to as coin motors; Para 0173, 0261;  Para 0304, ‘motor shaft’; Para 0135, ‘As the motor of the 
a stirrer [Para 0018, ‘hand held pipette’; Para 0163, 0219, Claim 2; Para 0193, ‘pipetting mechanism’;  Para 0121, ‘probe tips, such as pipette tips or pin probes; Para 0025-0026, ‘pin probe as stirring probe’] mechanically coupled to the first assembly [Abstract, ‘liquid handing system’; Para 0042, ‘8-channel pipette’; Para 0193, ‘liquid pipetting assembly’] and configured to translate [ Para 0303, ‘pin probe immersed in each well undergoing a swirling motion produced by a vibration inducing unit’] into a cuvette [ Para 0303,0306 ‘well’] via vertical movement [ Para 0012, 0135, 0138, ‘immersed’] of the base assembly a base assembly [Embodiment of the liquid handling system, pipette assembly , stirring module assembly and motor assembly; Abstract, Para 0042, 0135, 0193, 0197, 0204, 0304] 
a first nonconcentric mass [Para 0197, ‘two vibration inducing units’; Para 0304,  ‘vibration inducing unit" refers to an eccentric rotating mass motor, also known as a pager motor or vibration motor; Para 0135; Para 0239, ‘vibration inducing unit 918 utilizes a rotating eccentric mass 920, such that, when rotated the off centered mass provides an orbital motion’] coupled to the first assembly[Abstract, ‘stirring module assembly’; Para 0197, 0204, ‘stirring module assembly is comprised of four vibration inducing units, 96 vibration transmission interfaces and a stirring module base plate; Please see MPEP 2114(II) for further details.
a second nonconcentric mass [Para 0197, ‘two vibration inducing units’; Para 0304,  ‘vibration inducing unit" refers to an eccentric rotating mass motor, also known as a pager motor or vibration motor; Para 0135; Para 0239, ‘vibration inducing unit 918 utilizes a rotating eccentric mass 920, such that, when rotated the off centered mass provides an orbital motion’]  coupled to the first assembly [Abstract, ‘liquid handing system’; Para 0042, ‘8-channel pipette’; Para 0193, ‘liquid pipetting assembly’], 
a control unit [ Abstract, ‘control for the vibration inducing unit’; Para 0018, 0021, 0121, 0228] electronically coupled to the motor [Para 0135, ‘motor of the vibration stirring unit’; Para 0170, ‘The vibration inducing units 2202 receive power via the power connections 2204, which are connected to the power source (not shown) and control unit (not shown) located in the body of the eight channel pipette’; Para 0172-0173, 0192, 0228, 0239]  and configured to rotate the first and second nonconcentric masses using the motor to cause the stirrer to move within the cuvette [Para 0202] in the first circular pattern and the second circular pattern simultaneously [ Para 0197, ‘a stirring module assembly, capable of stirring twelve wells of a column or row of a microplate simultaneously where the stirring module assembly is comprised of two vibration inducing units, twelve vibration transmission interfaces and a stirring module base 
However, Misono [US20140099240A1] does not teach or fairly suggests the combination and steps of the limitation:
the motor configured to rotate the second nonconcentric mass about the same shaft creating a second imbalance during rotation that causes the stirrer to move in a second circular pattern, the second circular pattern having a smaller radius than the first circular pattern. 
Therefore Claims 1-14 and 21-25 are allowed because they are novel over the prior art of record. Moreover, the dependent claims are hereby allowed due to their dependency on independent Claims 1 and 11. 
The references of record alone or in combination disclose or suggest the combination of limitations found within the independent claims as a whole without hindsight reasoning.
The dependent claims, being further limiting to the independent claims, definite, and enable by the Specification are also allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYELEYE ALEXANDER ALABI whose telephone number is 571-272-1678.  The examiner can normally be reached on Monday, Tuesday, Thursday, Friday, 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/OYELEYE ALEXANDER ALABI/Examiner, Art Unit 1797       

/JENNIFER WECKER/           Primary Examiner, Art Unit 1797